Title: To Thomas Jefferson from James Madison, 14 February 1790
From: Madison, James
To: Jefferson, Thomas



Dear Sir
New York Feby. 14, 1790

We proceed slowly in business. The Report of Mr. Hamilton has been, of late, the principal subject of debate. On the foreign debt the vote has been unanimous. On the domestic, a reduction of the transferred principal has been brought into view by several arguments and propositions. My idea is that there should be no interference of the public in favour of the public either as to principal or interest, but that the highest market price only should be allowed to the purchasers, and the balance be applied to solace the original sufferers, whose claims were not in conscience extinguished by a forced payment in depreciated certificates. The equity of this proposition is not contested. Its impracticability will be  urged as an insuperable objection. I am aware of the difficulties of the plan, but believe they might be removed by one-half the exertion that will be used to collect and colour them.
A Bill for taking a census has passed the House of Representatives, and is with the Senate. It contained a schedule for ascertaining the component classes of the Society, a kind of information extremely requisite to the Legislator, and much wanted for the science of Political Economy. A repetition of it every ten years would hereafter afford a most curious and instructive assemblage of facts. It was thrown out by the Senate as a waste of trouble and supplying materials for idle people to make a book. Judge by this little experiment of the reception likely to be given to so great an idea as that explained in your letter of September.
